department of the treasury internal_revenue_service washington d c date number release date cc intl br2 spr index internal_revenue_service national_office taxpayer_advocate advice memorandum for don kurihara-nakasu i r s taxpayer_advocate_service honolulu hawaii from philip garlett senior technical reviewer cc intl br2 this letter is in response to your request for technical assistance concerning the tax treatment of consent dividends_paid by a personal_holding_company to its shareholders issue were interest and late payment penalty charges properly imposed when the taxpayer paid the tax under sec_565 of the internal_revenue_code with its form_1120 filed on date pursuant to an extension to file conclusion we conclude that the tax under sec_565 was due on the due_date of the form_1120 without extension an extension of time to file the form_1120 and the consent_dividend elections is not an extension of the time to pay the required tax facts the taxpayer is a personal_holding_company that files its tax_return on a calendar_year basis on or about date the taxpayer declared a consent_dividend to its shareholders under sec_565 of the internal_revenue_code all the shareholders signed the proper consents form - consent of shareholder to include specific amount in gross_income the taxpayer filed these consents and form_973 corporate claim for deduction for consent dividends with its form_1120 on date pursuant to an extension to file some of the taxpayer’s shareholders are foreign persons the taxpayer included a payment of percent of the amount of the consent dividends attributable to the foreign shareholders with its form_1120 because the taxpayer had already filed its form_1042 it filed an amended_return to report the consent dividends on date the philadelphia service_center assessed a late payment penalty and interest on the spr amount shown on the amended form_1042 from the due_date date until the date the tax was actually paid the taxpayer subsequently requested assistance from your office maintaining that the penalty and interest charges were improperly imposed for the reasons below we conclude that the assessments were proper law and analysis sec_565 of the internal_revenue_code provides that if any person owns consent_stock in a corporation on the last day of the taxable_year and that persons agrees in a consent form filed with the return of the corporation in accordance with regulations prescribed by the secretary to treat as a dividend the amount specified in the consent the amount specified shall constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that a consent may be filed at any time not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed for purposes of the consent revrul_78_296 concludes that the due_date includes any applicable extensions revrul_78_296 1978_2_cb_183 sec_565 of the code provides that in the case of a consent_dividend which if paid in money would be subject_to the provisions of sec_1441 relating to withholding of tax on nonresident_aliens or relating to withholding of tax on foreign_corporations sec_565 does not apply unless the consent is accompanied by money in an amount equal to the amount that would be required to be deducted and withheld under sec_1441 or sec_1442 if the consent_dividend had been on the last day of the taxable_year of the corporation paid to the shareholder in money as a dividend that is the corporation cannot take into account the consent_dividend paid to a foreign shareholder for the dividends_paid deduction unless the election is accompanied by any_tax that would have been required to be withheld if the amount of the consent_dividend was actually distributed to the shareholder on the last day of the corporation’s tax_year note however that the tax is not withheld pursuant to sec_1441 but rather directed to be paid under sec_565 see sec_565 tax imposed on consent dividends that would be subject_to withholding if they were actually paid given the above the procedure for paying tax relating to consent dividends_paid to foreign shareholders is explicitly defined by statute code sec_565 provides that the tax shall accompany the form_972 code sec_565 provides that the form_972 shall accompany the taxpayer’s form_1120 although revrul_78_296 permits the consent to be filed by the extended due_date there is no corresponding rule that permits an extension for the payment of tax sec_6072 of the code provides that the due_date for filing a corporate tax_return for a calendar_year taxpayer is march 15th sec_1_6081-3 of the income_tax regulations provides that if certain requirements are met a corporation is allowed an automatic_extension of that time to september 15th among the requirements is the duty to make a remittance on or before the date prescribed for payment of the amount of the properly estimated unpaid tax spr liability sec_1_6081-3 therefore notwithstanding the extension to file the taxpayer must ensure that its tax_liability is fully satisfied by the actual return filing_date in the present case the taxpayer remitted the tax on the consent dividends it paid to its foreign shareholders with its extended form_1120 because that amount should have been remitted by date late payment penalties and interest assessments are appropriate from that date forward i hope this information assists you in responding to the taxpayer if you require additional information please do not hesitate to contact laurie hatten-boyd at ___________________________ philip garlett senior technical reviewer branch
